DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27 and 30-31 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Quadakkers et al. (US PGPub. No. 2005/0238893).
Claim 27: Quadakkers teaches a highly oxidation resistant component having a substrate with a MCrAlY layer, a thermally grown oxide layer, and a thermal barrier coating (paragraph 0022) (i.e. a layer system comprising a substrate etc.).  The MCrAlY layer of the highly oxidation resistant component has an outer layer 19 on top of layer zone 16 to form a protective layer (i.e. a two layered metallic bond coat) (paragraph 0030).  One possibility for the MCrAlY layer 16 (i.e. an inner metallic layer) is a NiCoCrAlY layer having 8-14 wt% Al (paragraph 0043).  A second MCrAlY layer 19 is applied on the MCrAlY layer 16 such that the outer layer has a γ-Ni matrix (paragraph 0044) and the MCrAlY layer 19 (i.e. the outer metallic layer) has a lower concentration of aluminum with a concentration of aluminum between 3-6.5 wt% (paragraph 0045) (i.e. the outer metallic layer includes a lower aluminum content than the inner metallic layer).
Claims 30-31: Quadakkers teaches a MCrAlY layer 16 (i.e. an inner metallic layer that is a MCrAlY alloy as recited in claim 30) with a second MCrAlY layer 19 (i.e. an outer metallic layer that is a MCrAlY alloy as recited in claim 31) (paragraph 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28-29 and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadakkers et al. (US PGPub. No. 2005/0238893) as applied to claim 27 above.
Claim 28: The teachings of Quadakkers regarding claim 1 are outlined above.  Quadakkers teaches a component having a substrate with a MCrAlY layer (paragraph 0022), wherein the MCrAlY layer has an outer layer 19 on top of layer zone 16 to form a protective layer (i.e. a two layered metallic bond coat) (paragraph 0030).  Quadakkers further teaches where the MCrAlY layer 19 (i.e. the outer metallic layer) has a lower concentration of aluminum (i.e. the outer metallic layer includes a lower aluminum content than the inner metallic layer) and where the concentration of aluminum of the outer MCrAlY layer is 3-6.5 wt% (paragraphs 0045 and 0047).  The content of aluminum in the MCrAlY layer 16 (i.e. the inner metallic layer) may be 6-15% (paragraph 0026).  These ranges correspond to an aluminum content of the outer metallic layer being about 0-80% lower than the aluminum content of the inner metallic layer (calculated as [1-(outer layer Al/inner layer Al)]x100% and being 0% lower for the range amounts where the outer layer Al content is not lower than the inner layer Al content). This range of aluminum content difference overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
While not teaching a singular example of the instantly claimed layer system, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed aluminum content of the outer metallic layer as compared to the inner metallic layer as this feature is considered to be conventionally known to afford a two-layered MCrAlY layer and one would have had a reasonable expectation of success.
Claim 29: Quadakkers teaches where the MCrAlY layer 16 (i.e. the inner metallic layer) has 10-40 wt% Cr (paragraph 0026) and the outer MCrAlY layer 19 (i.e. the outer metallic layer) has 15-40% Cr (paragraph 0047).  These ranges correspond to the chromium content of the outer metallic layer being about 0-62.5% lower than the chromium content of the inner metallic layer (calculated as [1-(outer layer Cr/inner layer Cr)]x100% and being 0% lower for the range amounts where the outer layer Cr content is not lower than the inner layer Cr content).  This range of chromium content difference overlaps the claimed range.  See MPEP § 2144.05.
Claim 32: Quadakkers teaches where the MCrAlY layer 19 (i.e. the outer metallic layer) has a lower concentration of aluminum (i.e. the outer metallic layer includes a lower aluminum content than the inner metallic layer) and where the MCrAlY layer 19 (i.e. the outer metallic layer) has a concentration of aluminum of 3-6.5 wt% (paragraphs 0045 and 0047), which overlaps the claimed range.  See MPEP § 2144.05.  
Claim 33: Quadakkers teaches where the MCrAlY layer 16 (i.e. the inner metallic layer) has 10-40 wt% Cr (paragraph 0026) and the outer MCrAlY layer 19 (i.e. the outer metallic layer) has 15-40% Cr (paragraph 0047).  These ranges overlap the chromium content of the outer metallic layer may be lower than the chromium content of the inner metallic layer.  See MPEP § 2144.05.
Claim 34: Quadakkers teaches where the MCrAlY layer 16 (i.e. the inner metallic layer) has 10-50 wt% Co, 10-40% Cr, 6-15% Al, 0.02-0.5% Y, and the balance Ni (i.e. about 0-73.98% Ni) (paragraph 0026).  The layer may further include 0.1-2% Si and/or 0.2-5% Re, etc. (paragraph 0027).  These ranges overlap the compositions of each of the claimed alloys.  See MPEP § 2144.05.
Claims 35-36: Quadakkers teaches where the MCrAlY layer 19 (i.e. the outer metallic layer) has 15-40 wt% Cr, 5-80% Co, 3-6.5% Al, and Ni base (i.e. the balance being Ni, which corresponds to about 0-77% Ni) (paragraph 0047).  Instead of Y (or in addition to Y; Quadakkers, claims 18-19 and 29) reactive elements may be added in a concentration of 0.01-1 wt% (paragraphs 0048-0049), and renders as obvious to one of ordinary skill in the art that the outer metallic layer may have 0.01-1% Y since it is not required that the reactive element Y is replaced with a different reactive element.  Further alloying elements may be included such as Si and/or Re, etc. (paragraph 0051) in the amounts of 0.1-2% Si and/or 0.2-5% Re (Quadakkers, claims 17 and 28).  These ranges overlap the compositions of Co-(29-31)Ni-(27-29)Cr-(4-5)Al-(0.4-0.8)Y-(0.5-0.9)Si, Co-(27-29)Ni-(23-25)Cr-(4-5)Al-(0.4-0.8)Y, Co-(29-31)Ni-(16-18)Cr-(4-5)Al-(0.4-0.8)Y-(0.5-0.9)Si, and Co-(27-29)Ni-(16-18)Cr-
Claim 37: Quadakkers teaches where the MCrAlY layer 16 (i.e. the inner metallic layer) has a thickness of 100-500 µm (paragraph 0029) and where the MCrAlY layer 19 (i.e. the outer metallic layer) has a thickness of 1-80 µm (paragraph 0050) (i.e. the outer metallic layer is thinner than the inner metallic layer).

Claims 38 and 40-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadakkers et al. (US PGPub. No. 2005/0238893) as applied to claim 27 above, and further in view of Stamm (WO 2007/112783).
Claim 38: The teachings of Quadakkers regarding claim 27 are outlined above.  Quadakkers teaches a highly oxidation resistant component having a substrate with a MCrAlY layer (paragraph 0022), wherein the MCrAlY layer has an outer layer 19 on top of layer zone 16 to form a protective layer (i.e. a two layered metallic bond coat) (paragraph 0030).  The MCrAlY layer 19 (i.e. the outer metallic layer) has a lower concentration of aluminum (i.e. the outer metallic layer includes a lower aluminum content than the inner metallic layer) (paragraph 0045).  Quadakkers further teaches that the highly oxidation resistant component includes an outer thermal barrier coating (paragraph 0022), and a thermal barrier coating may be ceramic (paragraph 0004).  However, Quadakkers does not teach where the ceramic thermal barrier coating has an inner layer and an outer layer.
In a related field of endeavor, Stamm teaches a thermal barrier coating system for a component of a gas turbine having a metallic substrate, a metallic bonding layer of the type MCrAlX (X may be active element Y, such that the MCrAlX layer may be a MCrAlY layer; p. 8), and at least an inner and outer ceramic thermal barrier coatings (p. 2).  

Claim 40: Stamm teaches where the inner ceramic thermal barrier layer has a thickness of 100-150 µm, especially 125 µm, and where the outer ceramic thermal barrier layer has a thickness of 150 µm to 2 mm, especially 1-2 mm (p. 4).  Based on these ranges and particularly in view of the preferred thicknesses (i.e. especially 125 µm for the inner layer and especially 1-2 mm for the outer layer), it would have been obvious to one of ordinary skill in the art for the inner ceramic layer to be thinner than the outer ceramic layer.
Claims 41-42: Stamm teaches where the inner ceramic thermal barrier layer has a thickness of 100-150 µm (p. 4), which overlaps the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 43: Stamm teaches where the inner ceramic layer has a porosity of 5-11 vol% (p. 3), which overlaps the claimed range.  See MPEP § 2144.05.  
Claim 44: Stamm teaches where the MCrAlX coating (X may be the element Y, such that the MCrAlX coating is a MCrAlY coating; p. 8) (i.e. the metallic layer, including the outer metallic layer) has a density of 95% of the theoretical density (p. 8).  This density corresponds to a porosity of about 5%, which overlaps the claimed range for the outer metallic layer.  See MPEP § 2144.05.
Claim 45: Stamm teaches where the ceramic coating 11, 13 (i.e. the inner and outer ceramic layers) can be yttria-stabilized zirconia (p. 4).  Based on this description of both layers being yttria-stabilized zirconia, it would have been obvious to one of ordinary skill in the art that the material of the inner ceramic layer and outer ceramic layer may be the same.
 
Claims 38, 40-42, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadakkers et al. (US PGPub. No. 2005/0238893) as applied to claim 27 above, and further in view of Kaiser et al. (WO2007/080041, using US PGPub. No. 2009/0148694 as an equivalent English translation).
Claim 38: The teachings of Quadakkers regarding claim 27 are outlined above.  Quadakkers teaches a highly oxidation resistant component having a substrate with a MCrAlY layer (paragraph 0022), wherein the MCrAlY layer has an outer layer 19 on top of layer zone 16 to form a protective layer (i.e. a two layered metallic bond coat) (paragraph 0030).  The MCrAlY layer 19 (i.e. the outer metallic layer) has a lower concentration of aluminum (i.e. the outer metallic layer includes a lower aluminum content than the inner metallic layer) (paragraph 0045).  Quadakkers further teaches that the highly oxidation resistant component includes an outer thermal barrier coating (paragraph 0022), and a thermal barrier coating may be ceramic (paragraph 0004).  However, Quadakkers does not teach where the ceramic thermal barrier coating has an inner layer and an outer layer.
In a related field of endeavor, Kaiser teaches a layer system for a component of a gas turbine (paragraph 0003) having a MCrAlX bonding layer (where specific examples include Y, paragraphs 
As Quadakkers and Kaiser each teach a layered system including ceramic thermal barrier coating on a MCrAlY for a metallic substrate of a gas turbine component, they are analogous.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layered system of Quadakkers to include where the ceramic thermal barrier coating may have an inner ceramic layer and an outer ceramic layer as taught by Kaiser because this feature is conventionally known to afford a thermal barrier of a layer system, and one would have had a reasonable expectation of success.
Claim 40: Kaiser teaches that the layer thickness of the inner layer is preferably 10-50% of the total layer thickness D of the inner ceramic layer and the outer ceramic layer (paragraph 0053), or may be 10-40% or 10-30% of the total layer thickness D (paragraph 0054).  These ranges render as obvious to one of ordinary skill in the art that the inner ceramic layer is thinner than the outer ceramic layer.
Claims 41 and 42: Kaiser teaches that the inner ceramic layer preferably has a thickness of 40-60 µm (paragraph 0062), which overlaps the claimed ranges and the courts have held that where the claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 46: Kaiser teaches where an inner ceramic layer is present on the metallic bonding layer and is preferably yttrium-stabilized zirconium oxide (paragraph 0051) and where an outer ceramic layer is applied to the stabilized zirconium oxide layer and can include two different .

Claim 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadakkers et al. (US PGPub. No. 2005/0238893) and Kaiser et al. (US PGPub. No. 2009/0148694) as applied to claim 38 above, and further in view of Lima et al. (US PGPub. No. 2008/0167173).
Claim 39: The teachings of Quadakkers and Kaiser regarding claim 38 are outlined above.  Quadakkers teaches a component having a substrate with a MCrAlY layer (paragraph 0022), wherein the MCrAlY layer has an outer layer 19 on top of layer zone 16 (i.e. an inner layer) to form a protective layer (i.e. a two layered metallic bond coat) (paragraph 0030).  Kaiser teaches a layer system for a component of a gas turbine (paragraph 0003) having a MCrAlX bonding layer (where specific examples include Y, paragraphs 0024-0049, such that the MCrAlX layer is a MCrAlY layer) on a metallic substrate (paragraphs 0022-0023) and having an inner ceramic layer on the metallic bonding layer that is preferably yttrium-stabilized zirconium oxide (paragraph 0051) which may be applied by plasma-spray (paragraph 0052) and an outer ceramic layer on the stabilized zirconium oxide layer that can include two different pyrochlore phases (paragraph 0064).  Kaiser teaches that the mixture of two pyrochlore phases of the outer ceramic layer has particularly good thermal properties such as low coefficient of thermal conductivity (paragraph 0013).  However, neither Quadakkers nor Kaiser teach where the inner ceramic layer is nano structured.
In a related field of endeavor, Lima teaches a thermal sprayed ceramic nanostructured coating that has porous nanostructured inclusions uniformly distributed throughout (paragraph 0039).  The thermal spray coating is produced from ceramic nanoparticles, which may be made preferably of yttrium oxide stabilized zirconium oxide (paragraph 0040).  Lima teaches that the 2Zr2O7 (i.e. a pyrochlore) etc. (paragraph 0022).
As Kaiser and Lima both teach an inner ceramic layer that is preferably yttrium-stabilized zirconium oxide and an outer ceramic layer on the stabilized zirconium oxide layer that can include a pyrochlore structure, they are analogous.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layered system of Kaiser-modified Quadakkers to that the inner ceramic layer has a porous nano structure as taught by Lima because the porosity helps to lower the thermal diffusivity and the nanostructured inclusions lower the elastic modulus of the coating, and one would have had a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784